WHELAN, District Judge,
dissenting:
I dissent. I would affirm the trial judge in every respect.
Where I differ from the majority is that I would affirm that part of the trial court’s judgment which held that the appellants were not required to contribute to the expenditures made by the Grand Lodge of defendant Union, which are listed in paragraph 22 of the Court’s findings of undisputed material facts and conclusions of law-decided on the motion for summary judgment, as the same was amended in the order amending summary judgment, which amending order amended paragraph 22 of such undisputed material facts. Such amendment substituted a new subparagraph 10 in place of the old subparagraph 10. The new subparagraph 10 of paragraph 22 reads:
“(10) Defense or prosecution of litigation not having as its subject matter the negotiation or administration of collective bargaining agreements with Western Airlines, or settlement or adjustment of grievances or disputes of employees of Western Airlines.”
The majority reverses the decision of the trial court with respect to paragraph 22 just mentioned.
The activities which are listed in paragraph 22 as amended are set forth verbatim:
“22. BRAC has engaged in the following activities since June 30, 1972:
(1) Recreational,'social and entertainment expenses for activities not attended by management personnel of Western Airlines.
(2) Operation of a death benefit program.
(3) Organizing and recruiting ' new members for BRAC among Western Airlines bargaining unit employees.
(4) Organizing and recruiting new members for BRAC, and/or seeking collective bargaining authority or recognition for:
(a) employees not employed by Western Airlines;
(b) employees not employed in the air transportation industry;
(c) employees not employed in other transportation industries.
(5) Publications in which substantial coverage is devoted to general news, recreational and social activities, political and legislative matters, and cartoons.
(6) Contributions to charities and individuals.
(7) Programs to provide insurance, and medical and legal services to the BRAC membership, or portions thereof, other than such programs secured for its salaried officers and employees.
(8) Conducting and attending conventions of BRAC.
(9) Conducting and attending conventions of other organizations and/or labor unions.
(10) Defense or prosecution of litigation not having as its subject matter the negotiation or administration of collective bargaining agreements with Western Airlines,-or settlement or adjustment of grievances or disputes of employees of Western Airlines.
(11) Support for or opposition to proposed, pending, or existing legislative measures.
(12) Support for or opposition to proposed, pending, or existing governmental executive orders, policies, or decisions.”
The opinion of the majority seems to base its reasoning on what, to this member of the Court, is an erroneous conception of the *1076law. The majority opinion relies on the language of the District Court opinion in Seay v. McDonnell Douglas Corporation, et al., 371 F.Supp. 754, 761 (C.D.Cal.1973). The Seay case was appealed to the Ninth Circuit, and the Ninth Circuit reversed the summary judgment granted to the Union. The trial judge in his memorandum of decision granting summary judgment cited an earlier decision in the same action wherein the trial judge in such earlier decision had ruled that the only union expenditures to which non-union employees did not have to contribute were for payments to or on behalf of any candidate for public office or to or on behalf of any political party or organization or for the holding of any meeting or printing or distribution of any literature in support of any such candidate or political party or organization. The trial judge in this latter case stated, as appears in the footnote in 371 F.Supp. 754, 762, that expenditures for other purposes, regardless of their political nature, would be expenditures to which non-union employees must contribute. This member of the Court considers that such a rule would be violative of a non-union member’s right to be free from association and that, in fact, such a rule is violative of the First Amendment right of appellants.
This member of the Court considers that the majority misreads what has been said or held by the Supreme Court concerning union expenditures to which non-union employees must contribute. The Supreme Court has, of course, ruled that non-union employees are required to contribute to expenditures having to do with the negotiation, administration or enforcement of the collective bargaining agreement with Western Airlines, in this instance, as well as expenditures which are germane to collective bargaining. It is submitted that the meaning of “germane to collective bargaining” refers to the collective bargaining agreement, in this instance, the collective bargaining agreement with Western Airlines. Also, it would seem that “germane” should be considered as meaning closely related to the collective bargaining agreement with Western Airlines in this instance.
The majority would seem to have completely ignored the language of the Supreme Court in Retail Clerks v. Schermerhorn, 373 U.S. 746, 754, 83 S.Ct. 1461, 1465, 10 L.Ed.2d 678 (1963). Also, the majority would seem to ignore the suggestions implicit in such language — to wit, that a nonunion dissident employee cannot be required to contribute to pay institutional expenses of the union. The Supreme Court states that such institutional expenses are those things which the members authorize the union to do in their interests and on their behalf. It would seem to this member of the Court that the activities identified in paragraph 22 are such institutional activities.
Furthermore, the Supreme Court in Abood v. Detroit Board of Education, 431 U.S. 209, at page 236, 97 S.Ct. 1782, at page 1800, 52 L.Ed.2d 261, states that expenditures of the union in ideological activities unrelated to collective bargaining are prohibited as expenditures to which the dissident non-union employee must contribute. It is submitted that the activities set forth in paragraph 22 are clearly activities to which dissident non-union employees need not contribute.